Exhibit 10.1

 

MGM Resorts International

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
14, 2013 and entered into by and among MGM RESORTS INTERNATIONAL, a Delaware
corporation (the “Company”), MGM GRAND DETROIT, LLC, a Delaware limited
liability company (“Detroit”), BANK OF AMERICA, N.A., as Administrative Agent,
at the direction of and on behalf of the Lenders described in Section 2.B
hereof, and, for purposes of Section 5 hereof, the Guarantors (as defined in
Section 5 hereof) listed on the signature pages hereof, and is made with
reference to that certain Amended and Restated Credit Agreement dated as of
December 20, 2012 (as amended prior to the date hereof, the “Credit Agreement”),
by and among Company, Detroit, Lenders and the Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

Section 1.              AMENDMENTS AND CONSENTS

 

A.                                    Subject to the fulfillment of the
condition precedent set forth in Section 2B, Section 1.01 of the Credit
Agreement is hereby amended by deleting clause (b) of the definition of
“Applicable Rate” in its entirety and substituting the following therefor: “(b)
in respect of the Term B Facility, 1.50% per annum for Base Rate Loans and 2.50%
per annum for Eurodollar Rate Loans.”

 

Section 2.              CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective only upon the satisfaction of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”):

 

A.                                    The Administrative Agent shall have
received an executed written consent approving the amendments and consents set
forth herein and authorizing the Administrative Agent to enter into this
Amendment from Lenders constituting the Required Lenders.

 

B.                                    (i) The Company shall have confirmed in
writing to the Administrative Agent that the offered interest rate in respect of
the Term Loan B following the Second Amendment Effective Date is acceptable to
the Company, (ii) each Term B Lender that has withheld its consent to this
Amendment shall be replaced as a Lender as provided in Section 4 of this
Amendment on the Second Amendment Effective Date and the Company shall have paid
the fee described in Section 2.08(c) of the Credit Agreement to each such
non-consenting Term B Lender and (iii) a fee shall have been paid to each Term B
Lender that has delivered its consent to this Amendment in an amount equal to
1.0% of the aggregate principal of amount of Term B Loans in respect of which
this Amendment was approved pursuant to such consent (it being understood for
the avoidance of doubt that the fee described in this clause (iii) shall not be
payable in respect of any Term B Loans acquired via assignment from a
non-consenting Lender as provided in Section 4 of this Amendment).

 

1

--------------------------------------------------------------------------------


 

Section 3.              COMPANY’S REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, on behalf of the Lenders, to enter
into this Amendment, each Loan Party represents and warrants to each Lender and
the Administrative Agent that the following statements are true, correct and
complete:

 

A.                                    Corporate Power and Authority. Each Loan
Party has all requisite corporate or other organizational power and authority to
enter into this Amendment and each Borrower has all requisite corporate or other
organizational power and authority to carry out the transactions contemplated
by, and perform its obligations under, the Credit Agreement as amended by this
Amendment (the “Amended Agreement”).

 

B.                                    Authorization of Agreements. Each of the
Loan Parties has taken all necessary corporate or other organizational action to
authorize the execution and delivery of this Amendment and each Borrower has
taken all necessary organizational action to authorize the performance of the
Amended Agreement.

 

C.                                    No Conflict. The execution and delivery of
this Amendment by each Loan Party and the performance of the Amended Agreement
by the Borrowers do not and will not:

 

(i)                                     require any consent or approval not
heretofore obtained of any member, partner, director, stockholder, security
holder or creditor of such party;

 

(ii)                                  violate or conflict with any provision of
such party’s charter, articles of incorporation, operating agreement or bylaws,
as applicable, any provision of the indentures governing the public Indebtedness
of the Borrowers and the Restricted Subsidiaries;

 

(iii)                               result in or require the creation or
imposition of any Lien upon or with respect to any Property of the Borrowers and
the Restricted Subsidiaries, other than Liens permitted by Section 8.03 of the
Credit Agreement; and

 

(iv)                              violate any Requirement of Law applicable to
such party.

 

D.                                    Governmental Consents. Except as obtained
or made on or prior to the Second Amendment Effective Date, and except for the
approval of the Illinois Gaming Control Board with respect to Nevada Landing
Partnership and of the Nevada Gaming Commission in respect of the pledges of
equity securities granted on the Closing Date (subject to such approval), no
authorization, consent, approval, order, license or permit from, or filing,
registration or qualification with, any Governmental Authority is or will be
required to authorize or permit under applicable Laws the execution or delivery
of this Amendment by the Loan Parties or the performance, validity or
enforceability of the Amended Agreement by or against the Borrowers.

 

2

--------------------------------------------------------------------------------


 

E.                               Binding Obligation. This Amendment has been
duly executed and delivered by each Loan Party and the Amended Agreement is the
legal, valid and binding obligation of each Borrower, enforceable against each
Borrower in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws, Gaming Laws or equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion.

 

F.                                Absence of Default. On the Second Amendment
Effective Date, no Default shall exist or will result from the execution of this
Amendment.

 

G.                              Representation and Warranties from Credit
Agreement. The representations and warranties of the Borrowers contained in
Article V of the Credit Agreement are true and correct in all material respects
on and as of the Second Amendment Effective Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date.

 

Section 4.              REPLACEMENT OF NON-CONSENTING LENDERS

 

Concurrently with the effectiveness of this Amendment, Borrowers shall be deemed
to have exercised their rights under Section 11.13 of the Credit Agreement to
require each Term B Lender to assign any portion of its Term B Loans as to which
it has not approved this Amendment as of such time to Bank of America, N.A. By
its execution of this Amendment, Bank of America, N.A. agrees to accept such
assignments and approves this Amendment in its capacity as the assignee of any
such Term B Loans.

 

Section 5.              ACKNOWLEDGEMENT AND CONSENT

 

Each Person listed on the signatures pages hereof (each, a “Guarantor”) hereby
acknowledges and agrees that the Guaranty, each Collateral Document and each
other Loan Document (each, a “Credit Support Document”) to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. Each Guarantor
represents and warrants that all representations and warranties contained in the
Credit Support Documents to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the Second Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date. Each Guarantor acknowledges and agrees
that (i) notwithstanding the conditions to effectiveness set forth in this
Amendment, such Guarantor is not required by the terms of the Credit Agreement
or any other Loan Document to consent to the amendments to the Credit Agreement
effected pursuant to this Amendment and (ii) nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendments to the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 6.              MISCELLANEOUS

 

A.                                    Reference to and Effect on the Credit
Agreement and the Other Loan Documents. On and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof’, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof’ or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement. Except
as specifically amended by this Amendment, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Loan Documents.

 

B.                                    Headings. Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

C.                                    Applicable Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

D.                                    Counterparts. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

Borrowers:

 

 

 

 

 

MGM RESORTS INTERNATIONAL

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Executive Vice President, General Counsel and Secretary

 

 

 

 

 

MGM GRAND DETROIT, LLC

 

 

 

By:

/s/ John M. McManus

 

Name:

John M. McManus

 

Title:

Secretary

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Guarantors:

 

1.                                 350 LEASING COMPANY I, LLC, a Nevada limited
liability company

2.                                 350 LEASING COMPANY II, LLC, a Nevada limited
liability company

3.                                 450 LEASING COMPANY I, LLC, a Nevada limited
liability company

4.                                 550 LEASING COMPANY I, LLC, a Nevada limited
liability company

5.                                 550 LEASING COMPANY II, LLC, a Nevada limited
liability company

6.                                 AC HOLDING CORP., a Nevada corporation

7.                                 AC HOLDING CORP. II, a Nevada corporation

8.                                 ARIA RESORT & CASINO, LLC, a Nevada limited
liability company

9.                                 BEAU RIVAGE RESORTS, INC., a Mississippi
corporation

10.                          BELLAGIO, LLC, a Nevada limited liability company

11.                          BUNGALOW, INC., a Mississippi corporation

12.                          CIRCUS CIRCUS CASINOS, INC., a Nevada corporation

13.                          MGM RESORTS MISSISSIPPI, INC., a Mississippi
corporation

14.                          CITYCENTER FACILITIES MANAGEMENT, LLC, a Nevada
limited liability company

15.                          CITYCENTER REALTY CORPORATION, a Nevada corporation

16.                          DESTRON, INC., a Nevada corporation

17.                          DIAMOND GOLD, INC., a Nevada corporation

18.                          GALLEON, INC., a Nevada corporation

19.                          GOLD STRIKE FUEL COMPANY, LLC, a Nevada limited
liability company

20.                          GOLD STRIKE L.V., a Nevada partnership

 

By: Diamond Gold Inc., a Nevada corporation, Partner

By: M.S.E. Investments, Incorporated, a Nevada corporation, Partner

 

21.                          GRAND LAUNDRY, INC., a Nevada corporation

22.                          IKM MGM MANAGEMENT, LLC, a Nevada limited liability
company

23.                          IKM MGM, LLC, a Nevada limited liability company

24.                          JEAN DEVELOPMENT COMPANY, LLC, a Nevada limited
liability company

25.                          JEAN DEVELOPMENT NORTH, LLC, a Nevada limited
liability company

26.                          JEAN DEVELOPMENT WEST, LLC, a Nevada limited
liability company

27.                          JEAN FUEL COMPANY WEST, LLC, a Nevada limited
liability company

28.                          LV CONCRETE CORP., a Nevada corporation

29.                          M.I.R. TRAVEL, a Nevada corporation

30.                          M.S.E. INVESTMENTS, INCORPORATED, a Nevada
corporation

31.                          MAC, CORP., a New Jersey corporation

32.                          MANDALAY CORP., a Nevada corporation

33.                          MANDALAY EMPLOYMENT, LLC, a Nevada limited
liability company

34.                          MANDALAY PLACE, a Nevada corporation

35.                          MANDALAY RESORT GROUP, a Nevada corporation

36.                          METROPOLITAN MARKETING, LLC, a Nevada limited
liability company

37.                          MGM SPRINGFIELD, LLC, a Massachusetts limited
liability company

38.                          MGM GRAND CONDOMINIUMS, LLC, a Nevada limited
liability company

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

39.                          MGM GRAND CONDOMINIUMS II, LLC, a Nevada limited
liability company

40.                          MGM GRAND CONDOMINIUMS III, LLC, a Nevada limited
liability company

41.                          MGM GRAND CONDOMINIUMS EAST-TOWER I, LLC, a Nevada
limited liability company

42.                          MGM GRAND DETROIT, INC., a Delaware corporation

43.                          MGM GRAND HOTEL, LLC, a Nevada limited liability
company

44.                          MGM RESORTS ADVERTISING, INC., a Nevada corporation

45.                          MGM RESORTS AIRCRAFT HOLDINGS, LLC, a Nevada
limited liability company

46.                          MGM RESORTS INTERNATIONAL DESIGN, a Nevada
corporation

47.                          MGM RESORTS ENTERTAINMENT AND SPORTS, a Nevada
corporation

48.                          MGM HOSPITALITY, LLC, a Nevada limited liability
company

49.                          MGM INTERNATIONAL, LLC, a Nevada limited liability
company

50.                          MGM RESORTS INTERNATIONAL MARKETING, INC., a Nevada
corporation

51.                          MGM RESORTS LAND HOLDINGS, LLC, a Nevada limited
liability company

52.                          MGM RESORTS MANAGEMENT AND TECHNICAL SERVICES, LLC,
a Nevada limited liability company

53.                          MGM RESORTS MANUFACTURING CORP., a Nevada
corporation

54.                          MGM RESORTS ONLINE, LLC, a Nevada limited liability
company

55.                          MGM RESORTS INTERNATIONAL OPERATIONS, INC., a
Nevada corporation

56.                          MGM RESORTS RETAIL, a Nevada corporation

57.                          MH, INC., a Nevada corporation

58.                          MIRAGE LAUNDRY SERVICES CORP., a Nevada corporation

59.                          MIRAGE LEASING CORP., a Nevada corporation

60.                          MIRAGE RESORTS, INCORPORATED, a Nevada corporation

61.                          MMNY LAND COMPANY, INC., a New York corporation

62.                          MRGS, LLC, a Nevada limited liability company

63.                          NEW CASTLE CORP., a Nevada corporation

64.                          NEW PRMA LAS VEGAS, INC., a Nevada corporation

65.                          NEW YORK-NEW YORK HOTEL & CASINO, LLC, a Nevada
limited liability company

66.                          NEW YORK-NEW YORK TOWER, LLC, a Nevada limited
liability company

67.                          OE PUB, LLC, a Nevada limited liability company

68.                          PRMA LAND DEVELOPMENT COMPANY, a Nevada corporation

69.                          PRMA, LLC, a Nevada limited liability company

70.                          PROJECT CC, LLC, a Nevada limited liability company

71.                          RAILROAD PASS INVESTMENT GROUP LLC, a Nevada
limited liability company

72.                          RAMPARTS, INC., a Nevada corporation

73.                          SIGNATURE TOWER I, LLC, a Nevada limited liability
company

74.                          SIGNATURE TOWER 2, LLC, a Nevada limited liability
company

75.                          SIGNATURE TOWER 3, LLC, a Nevada limited liability
company

76.                          THE CRYSTALS AT CITYCENTER MANAGEMENT, LLC, a
Nevada limited liability company

77.                          THE SIGNATURE CONDOMINIUMS, LLC, a Nevada limited
liability company

78.                          THE MIRAGE CASINO-HOTEL, a Nevada corporation

79.                          TOWER B, LLC, a Nevada limited liability company

80.                          TOWER C, LLC, a Nevada limited liability company

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

81.                               VDARA CONDO HOTEL, LLC, a Nevada limited
liability company

82.                               VENDIDO, LLC, a Nevada limited liability
company

83.                               VICTORIA PARTNERS, a Nevada partnership

 

By: MRGS LLC, a Nevada limited liability company, Partner

By: Gold Strike L.V., a Nevada partnership, Partner

 

84.                               VIDIAD, a Nevada corporation

85.                               VINTAGE LAND HOLDINGS, LLC, a Nevada limited
liability company

86.                               VINTAGE LAND HOLDINGS II, LLC, a Nevada
limited liability company

87.                               MGM RESORTS AVIATION CORP., a Nevada
corporation

88.                               MGM RESORTS CORPORATE SERVICES, a Nevada
corporation

89.                               MGM RESORTS DEVELOPMENT LLC, a Nevada limited
liability company

90.                               MGM RESORTS INTERNATIONAL GLOBAL GAMING
DEVELOPMENT, LLC, a Nevada limited liability company

91.                               MGM RESORTS MACAO, LLC, a Nevada limited
liability company

 

[The remainder of this page is intentionally left blank. Signature on the
following page.]

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ John M. McManus

 

 

 

 

Name:

John M. McManus

 

Title:

Authorized representative of each of the foregoing

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

By:

/s/ Alan Tapley

 

Name:

Alan Tapley

 

Title:

Assistant Vice President

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------